           Case 2:18-cv-00643-MHH Document 44 Filed 04/30/20 Page 1 of 9                   FILED
                                                                                  2020 Apr-30 AM 11:36
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


DARIAN JOHNSEY, et al.,                    }
                                           }
       Plaintiff,                          }
                                           }
v.                                         }   Case No.: 2:18-cv-00643-MHH
                                           }
BAL TK, L.L.C. ,                           }
                                           }
       Defendants.                         }


                       MEMORANDUM OPINION AND ORDER

      This opinion concerns a proposed FLSA settlement. In the complaint, the

plaintiffs contend that the defendants violated provisions of the Fair Labor Standards

Act, 29 U.S.C. §§ 201 et seq. The parties have agreed to settle the plaintiffs’ FLSA

claims, and they have asked the Court to review the terms of the proposed settlement.

(Doc. 41-1). The plaintiffs have filed a supplemental motion providing additional

information regarding the negotiated attorneys’ fees. (Doc. 43). For the reasons

stated below, the Court approves the settlement because it is a fair and reasonable

compromise of a bona fide dispute.

      I.       BACKGROUND

      Darian Johnsey and Holly Hilton filed this action against BAL TK LLC on

April 24, 2018. (Doc. 1). Ariel Wagner joined the action as a plaintiff a few weeks
          Case 2:18-cv-00643-MHH Document 44 Filed 04/30/20 Page 2 of 9




later.    (Doc. 7).   BAL TK LLC operated the Tilted Kilt Pub and Eatery in

Birmingham, Alabama. (Doc. 41, p. 2). Each plaintiff worked as a tipped employee

at the Tilted Kilt. (Doc. 7, p. 4). Ms. Johnsey worked as a tipped employee from

July 2016 through November 2016. (Doc. 7, p. 4). Ms. Hilton worked as a tipped

employee from “in or about May of 2016 to October 2016.” (Doc. 7, p. 4). Ms.

Wagner worked as a tipped employee from “approximately July of 2016 until May

of 2017 when the restaurant closed.” (Doc. 7, p. 4).

         The Court certified an FLSA class comprised of all former tipped employees

who worked as waitresses and bartenders at the Tilted Kilt in Birmingham, Alabama

at Perimeter Park South from January 2016 to May 2017. (Doc. 30). Jadelyn Bray

(Doc. 36-1), Alexandria Knight (Doc. 36-2), and Courtney Berry (Doc. 37),

consented to join the suit as plaintiffs.

          The plaintiffs allege that BAL TK LLC violated the FLSA, 29 U.S.C. § 206,

et seq., by failing to pay them the required minimum wage for each hour worked and

by requiring them to share a percentage of their tips to reimburse BAL TK LLC for

ordinary business expenses. (Doc. 7, p. 6). Specifically, the plaintiffs assert that

BAL TK LLC did not pay them for time spent “don[ning] and doff[ing] their

employer-mandated uniforms.” (Doc. 7, p. 2). The plaintiffs allege that they had to

arrive 30 minutes before their shifts began to put on the uniforms, which consisted

of a kilt, knee high socks, a blouse, and a brassier, and “do their hair and makeup to
          Case 2:18-cv-00643-MHH Document 44 Filed 04/30/20 Page 3 of 9




the satisfaction of the manager on duty.” (Doc. 7, pp. 6–7, 8). The plaintiffs add

that BAL TK LLC’s policy required tipped employees to attend pre-shift meetings

before clocking in.       (Doc. 7, p. 9).     The plaintiffs assert that they were

uncompensated for this off-the-clock time. (Doc. 7, pp. 7, 9).

         The plaintiffs also allege that BAL TK LLC “deducted in excess of $100.00”

from their initial checks to reimburse BAL TK LLC for the cost of their uniforms.

(Doc. 7, p. 8). The plaintiffs assert that this deduction drove their pay rate for those

pay periods below the minimum wage. (Doc. 7, p. 2).

         Finally, the plaintiffs allege that BAL TK LLC took the tip credit and failed

to pay tipped employees the $2.13 per hour due as a minimum base wage. (Doc. 7,

p. 2).    The plaintiffs assert that BAL TK LLC required tipped employees to

reimburse the company for any customer who walked out without paying the bill,

thereby preventing tipped employees from retaining the total proceeds of their

gratuities. (Doc. 7, p. 11).

         BAL TK LLC denies that it violated the FLSA. (Doc. 41, p. 2). BAL TK

LLC asserts that it has no knowledge of uncompensated work and “never authorized,

required, requested, suffered, or permitted” any of the conduct in violation of the

FLSA. (Doc. 10, p. 12). BAL TK LLC also raises several affirmative defenses.

(Doc. 10, pp. 12–13).
        Case 2:18-cv-00643-MHH Document 44 Filed 04/30/20 Page 4 of 9




      After conducting written discovery, the parties engaged in arms-length

settlement negotiations. (Doc. 41, p. 4). In exchange for dismissal of FLSA claims

against it with prejudice, BAL TK LLC agreed to settle the plaintiffs’ FLSA claims

for a sum of $24,666.71. (Doc. 41-1, p. 4). Of that amount, the six plaintiffs will

receive a total of $5,666.71. The parties submit that this amount represents the full

compensation for all unpaid work alleged, $100 for each plaintiff (representing the

cost of the uniform plaintiffs allege they were required to buy), and $1,000 for each

named class representative. (Doc. 41, p. 4). The $5,666.71 will be divided among

the plaintiffs as follows:

 Darian Johnsey                            $1,356.95

 Holly Hilton                              $1,654.72

 Ariel Wagner                              $1,684.59

 Jadelyn Bray                              $760.67

 Alexandria Knight                         $109.78

 Courtney Berry                            $100.00



(Doc. 41-1, p. 3). The balance of the total settlement, $19,000, shall be paid to

plaintiffs’ counsel. The $19,000 payment consists of $17,866.45 in attorneys’ fees

and $1,133.55 in costs. (Doc. 41, p. 4). Plaintiffs’ counsel declare that they have

spent a total of 83.3 hours on the case, 64 hours by Mr. Clark and 19.3 hours by Mr.
        Case 2:18-cv-00643-MHH Document 44 Filed 04/30/20 Page 5 of 9




Cartwright. (Doc. 43). Mr. Clark declares that courts have approved an hourly rate

in similar consumer class actions of $450 and $600 per hour. (Doc. 43-1, p. 2). Mr.

Cartwright declares that his hourly rate for representing employees in FLSA actions

is $385 per hour. (Doc. 43-2, p. 2). The hourly rate of the negotiated attorneys’ fee

in this case would be $214.48 per hour.

      On this record, the Court considers the parties’ motion to approve the

proposed settlement of the plaintiffs’ FLSA claims.

      II.    DISCUSSION

      “Congress enacted the FLSA in 1938 with the goal of ‘protect[ing] all covered

workers from substandard wages and oppressive working hours.’ Among other

requirements, the FLSA obligates employers to compensate employees for hours in

excess of 40 per week at a rate of 1½ times the employees’ regular wages.”

Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 147 (2012) (quoting

Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 739 (1981)); see also

29 U.S.C. §§ 202, 207(a). Congress designed the FLSA “to ensure that each

employee covered by the Act would receive ‘[a] fair day’s pay for a fair day’s work’

and would be protected from ‘the evil of ‘overwork’ as well as ‘underpay.’’”

Barrentine, 450 U.S. at 739 (emphasis in original). In doing so, Congress sought to

protect, “the public’s independent interest in assuring that employees’ wages are fair

and thus do not endanger ‘the national health and well-being.’” Stalnaker v. Novar
        Case 2:18-cv-00643-MHH Document 44 Filed 04/30/20 Page 6 of 9




Corp., 293 F. Supp. 2d 1260, 1264 (M.D. Ala. 2003) (quoting Brooklyn Sav. Bank

v. O’Neil, 324 U.S. 697, 706 (1945)).

      If an employee proves that her employer violated the FLSA, the employer

must remit to the employee all unpaid wages or compensation, liquidated damages

in an amount equal to the unpaid wages, a reasonable attorney’s fee, and costs. 29

U.S.C. § 216(b). “FLSA provisions are mandatory; the ‘provisions are not subject

to negotiation or bargaining between employer and employee.’” Silva v. Miller, 307

Fed. Appx. 349, 351 (11th Cir. 2009) (quoting Lynn’s Food Stores, Inc. v. U.S. ex.

rel. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982)); see also Brooklyn,

324 U.S. at 707. “Any amount due that is not in dispute must be paid unequivocally;

employers may not extract valuable concessions in return for payment that is

indisputably owed under the FLSA.” Hogan v. Allstate Beverage Co., Inc., 821 F.

Supp. 2d 1274, 1282 (M.D. Ala. 2011).

      Consequently, parties may settle an FLSA claim for unpaid wages only if

there is a bona fide dispute relating to a material issue concerning the claim. To

compromise a claim for unpaid wages, the parties must “present to the district court

a proposed settlement, [and] the district court may enter a stipulated judgment after

scrutinizing the settlement for fairness.” Lynn’s Food, 679 F.2d at 1352; see also

Hogan, 821 F. Supp. 2d at 1281–82. “[T]he parties requesting review of an FLSA

compromise must provide enough information for the court to examine the bona
        Case 2:18-cv-00643-MHH Document 44 Filed 04/30/20 Page 7 of 9




fides of the dispute.” Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1241 (M.D. Fla.

2010). The information that the parties provide should enable the Court “to ensure

that employees have received all uncontested wages due and that they have received

a fair deal regarding any additional amount that remains in controversy.” Hogan,

821 F. Supp. 2d at 1282. “If a settlement in an employee FLSA suit does reflect a

reasonable compromise over issues, such as FLSA coverage or computation of back

wages, that are actually in dispute,” then a court may approve a settlement. Lynn’s

Food, 679 F.2d at 1354; see also Silva, 307 Fed. Appx. at 351 (emphasizing that a

proposed settlement must be fair and reasonable).

      Based on the Court’s review of the proposed settlement agreement, the Court

finds that there is a bona fide dispute in this matter that supports the proposed

settlement. The plaintiffs maintain that BAL TK LLC did not compensate them for

time spent to don and doff their employer-mandated uniforms, took deductions from

the plaintiffs’ tipped wages to cover the cost of the uniforms, and did not comply

with the tip credit provisions of the FLSA. (Doc. 7, pp. 7–11). BAL TK LLC denies

violating the FLSA in any manner and has asserted numerous defenses. (Doc. 10,

p. 12). This bona fide dispute supports the parties’ proposed settlement.

      The method used to calculate the plaintiffs’ disputed wages is fair and

reasonable under the circumstances of this case. The parties attest that $5,666.71 is

the full amount of damages that could have been awarded to the plaintiffs under the
        Case 2:18-cv-00643-MHH Document 44 Filed 04/30/20 Page 8 of 9




theories presented and based on the evidence of hours worked by the plaintiffs.

(Doc. 41, p. 5).

      The parties also negotiated, and the defendants do not object to, attorneys’

fees and expenses of $19,000.00. (Doc. 41, p. 6). The “FLSA requires judicial

review of the reasonableness of counsel’s legal fees to assure both that counsel is

compensated adequately and that no conflict of interest taints the amount the

wronged employee recovers under a settlement agreement.” Silva, 307 Fed. Appx.

at 351 (citing Lynn’s Food, 679 F.2d at 1352); see also Briggins v. Elwood TRI, Inc.,

3 F. Supp. 3d 1277, 1290 (N.D. Ala. 2014) (noting that even where payment of

attorney’s fees does not reduce the compensation negotiated for and payable to an

FLSA plaintiff, “the court is required to review for fairness and approve the fee and

expenses proposed to be paid by the defendants in the settlement.”). Based on the

work the plaintiffs’ attorneys performed in this case, and after review of the

settlement agreement and plaintiffs’ counsels’ affidavits, the Court finds that the

attorney’s fee of $17,866.45 is fair and reasonable. It does not appear that the fee

award compromises the plaintiffs’ recovery. Accordingly, the Court finds that the

agreed attorney’s fee adequately compensates plaintiffs’ counsel and does not taint

plaintiffs’ recovery.

      III.   CONCLUSION
           Case 2:18-cv-00643-MHH Document 44 Filed 04/30/20 Page 9 of 9




          For the reasons stated above, the Court approves the parties’ proposed

settlement of the plaintiffs’ FLSA claims. The Court concludes that there is a bona

fide dispute regarding plaintiffs’ FLSA claims, and the terms that the parties have

negotiated constitute a fair and reasonable resolution of that dispute. The Court will

enter a separate order dismissing the plaintiffs’ claims with prejudice and closing the

file. 1

          DONE and ORDERED this April 30, 2020.


                                          _________________________________
                                          MADELINE HUGHES HAIKALA
                                          UNITED STATES DISTRICT JUDGE




1
  The Court notes that the release provision in the parties’ settlement agreement is broad, causing
the plaintiffs to release not only their FLSA claims but also all claims for economic damages
arising out of their employment with BAL TK LLC. (Doc. 41-1, pp. 2-3). The plaintiffs have not
released claims for physical injuries. (Doc. 41-1, p. 3). In an FLSA action, broad release
provisions typically are not acceptable. Hogan, 821 F. Supp. 2d at 1284. In this case, the Court
approves the broad release provision in the parties’ settlement agreement because the plaintiffs are
resolving not only their FLSA claims but also their claims for unjust enrichment under Alabama
law. (Doc. 7, pp. 6–7).
